Exhibit 10.4

 

May 22, 2012

 

Cloud Star Corporation

Formerly Accend Media

P.O. Box 4906

Mission Viejo, CA 92690

 

RE: LOCK-UP AGREEMENT

 

Gentlemen:

 

The undersigned, a director and security holder of Cloud Star Corporation,
formerly known as Accend Media) a Nevada corporation ((the "Company"),
understands that the Company is the process of building its business and
infrastructure. This lock up agreement adds a level of protection to new
investors, to prevent the undersigned from liquidating his stock holdings and
adversely affecting the market of the stock.

 

The undersigned is the record owner of 200,000 shares of the common stock of
Cloud Star, par value $0.001 per share (the "Shares), and understands that some
of their Shares may be eligible for sale under the Securities Act of 1933, as
amended, subject to certain limitations included in said Rule.

 

It is further agreed that:

 

1. The undersigned will not sell any of their shares of the common stock owned
by the undersigned, directly or indirectly, until May 23, 2013.

 

2. The undersigned acknowledges that Globex Transfer, LLC, 780 Deltona Blvd.,
Suite 202, Deltona, FL 32725, the authorized transfer agent for the Company, has
been advised of the restrictions described herein and that any attempts by the
undersigned to violate said restriction may result in legal action(s) by the
Company. The undersigned further agrees, upon the request of the Company, that
in addition to any other restrictions reflecting that the Shares have not been
registered under the Securities Act of 1933, as amended, may be placed on
individual certificates issued.

 

THIS LOCK-UP AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

Sincerely,

 

/s/ Ira D. Lobovic

Ira D. Lebovic

 

cc: Globex Transfer, LLC

